Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant's election with traverse of Invention I, Claims 1-11 in the reply filed on 01/11/21 is acknowledged.  The traversal is on the ground(s) that the requirement for restriction mischaracterized the relationship between Inventions I and II and that there is no serious search and examination burden. The traversal is not persuasive. Invention I is a positioning apparatus, and claims 1-10 are solely directed to features of positioning apparatus 100 as illustrated in Fig. 2. On the other hand, invention II is an inspection system. Claims 11-17 are directed to features of the combination of positioning device 50 (“clamp device”) and inspection apparatus 100 (“positioning apparatus mounted to clamp device”) as illustrated in Fig. 2. Furthermore, the search for inventions I and II would therefore require a different field of search (for example, employing different search queries) and the prior art applicable to one invention would not likely be applicable to the other invention. Moreover, the search for invention III would require a different field of search (for example, searching different classes/subclasses or electronic resources (e.g., the art directed to nuclear reactor refueling operations)  and Invention III is likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 as compared to Inventions I/II. The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/21.
.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims  2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding claim 2, the recitation “positioned away from the shoulder so as to counter torque on the shoulder” is indefinite because it does not provide a clear indication of the required position of the float. The term “away from the shoulder” is relative and does not indicate where on the apparatus the float is positioned. Moreover, the “so as to counter torque” recitation is purely functional and denotes only a result achieved. MPEP 2173.05(g). The claim could be amended to “positioned on the back arm away from the shoulder so as to…” to overcome this rejection.
8.	Regarding claim 1, the recitation “wherein the front arm includes a moveable clamp at the end of the front arm to selectively secure to an instrument” is unclear in view of the parent claim’s recitation of “wherein the front arm is shaped to hold an inspection apparatus at an end of the front farthest from the back arm.” It is therefore unclear whether the recitation of claim 10 is intended to further limit the recitation of claim 1 or is intended to introduce a further structural limitation of the front arm. That is, does the front arm attach to both an inspection apparatus and a clamp securing an instrument? Or is the 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 3, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnebur, US Publication 2013/0329848.
13.	Regarding claim 1, Linnebur discloses an apparatus for positioning articles at desired positions in a nuclear reactor ([0037]), the apparatus comprising: a shoulder (314) having a rotatable mount (104) configured to mount at an edge of the reactor ([0039; see Fig. 1); a back arm (602) extending from the shoulder; and a front arm (806, 802) rotatably connected to the back arm ([0044]), wherein the front 
14.	Regarding claim 3, Linnebur anticipates claim 1 and further discloses an apparatus further comprising: an installation blade (302) extending vertically upward from the shoulder, wherein the installation blade is shaped to selectively engage with a manual handling pole and move the entire apparatus ([0039]).
15.	Regarding claim 8, Linnebur anticipates claim 1 and further discloses an apparatus wherein the shoulder includes a motor (604) configured to rotate the front arm with respect to the back arm ([0044]; see Figs. 10 and 13, as the back arm 602 is extended and retracted, the front arm rotates with respect to the back arm to maintain it at a vertical orientation).
16.	Regarding claim 10, Linnebur anticipates claim 1 and further discloses an apparatus wherein the front arm includes a moveable clamp (812) at the end of the front arm to selectively secure to an instrument ([0048]; Fig. 8).
17.	Regarding claim 11, Linnebur anticipates claim 1 and further discloses an apparatus further comprising: a connection providing power and data to the shoulder when submerged in a fluid from operators outside the fluid ([0039]).
18.	Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaune et al., US Publication 2014/0270038.
19.	Regarding claim 1, Delaune discloses an apparatus for positioning articles at desired positions in a nuclear reactor ([0001]; Fig. 2A)), the apparatus comprising: a shoulder (122) having a rotatable mount (125; see Fig. 4) configured to mount at an edge of the reactor ([0031]); a back arm (124) extending from the shoulder; and a front arm (unlabeled portion between 126 and 130) rotatably connected to the back arm ([see Fig. 3 and [0033]), wherein the front arm is shaped to hold an inspection apparatus (130) at an end of the front arm farthest from the back arm.

21.	Regarding claim 8, Delaune anticipates claim 1 and further discloses an apparatus wherein the shoulder includes a motor configured to rotate the front arm with respect to the back arm ([0033]).

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Delaune et al., US Publication 2014/0270038 in view of Linnebur, US Publication 2013/0329848.
27.	Regarding claim 3, Delaune anticipates claim 1 but is silent as to installation of the apparatus in a nuclear reactor. Linnebur teaches a similar apparatus comprising: an installation blade (302) extending vertically upward from the shoulder, wherein the installation blade is shaped to selectively engage with a manual handling pole and move the entire apparatus ([0039]). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the apparatus of Delaune with the installation blade of Linnebur for the predictable purpose of providing a mechanism by which to introduce the apparatus into a reactor vessel ([0039]).
28.	Regarding claim 10, Delaune anticipates claim 1 but is silent as to the mechanism attaching the camera to the front arm. Linnebur teaches similar apparatus wherein the front arm includes a moveable clamp (812) at the end of the front arm to selectively secure to an instrument ([0048]; Fig. 8). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the apparatus of Delaune with the camera clamp of Linnebur for the predictable purpose of facilitating camera installation and exchange ([0048]). 
29.	Regarding claim 11, Delaune anticipates claim 1 but is silent as to power supply to the apparatus. Linnebur teaches a similar apparatus comprising: a connection providing power and data to the shoulder when submerged in a fluid from operators outside the fluid ([0039]). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the apparatus of Delaune with the umbilical connection of Linnebur for the predictable purpose of providing a mechanism to control the apparatus and to receive images from the camera ([0039]). 
2 is rejected under 35 U.S.C. 103 as being unpatentable over Delaune et al., US Publication or Linnebur, US Publication 2013/0329848 in view of Nakagawa, US Publication 2007/0189858. 
31.	Regarding claim 2, Linnebur and Delaune anticipate claim 1 but are silent as to a float. Nakagawa teaches that it is common to include a float on underwater nuclear reactor vessel inspection apparatuses to suspend the apparatus in water in a vertical orientation [0006], which would thereby facilitate its installation to the reactor vessel. Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to combine a float as discussed in Nakagawa with the inspection apparatuses of Linnebur and Delaune. In this combination, a skilled artisan would have selected an appropriate location for the float on the “main body” to achieve the necessary flotation orientation. The float as combined with the apparatuses of Linnebur and Delaune and positioned according to design choice would be capable of countering torque on the shoulder.

Allowable Subject Matter
32.	Claims 5, 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

33.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
35.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646